Title: From George Washington to John Jay, 26 February 1779
From: Washington, George
To: Jay, John


Sir,
Head Quarters Middle Brook Feby 26. 1779

I have received the honor of your two favours of the 22d and 23d, with the several papers accompanying them. The measures necessary in consequence shall be immediately taken—I am much obliged by the communication of the intelligence from Martinico.
Yesterday morning a detachment of the enemy from Staten Island made an attempt to surprise the post at Elizabeth town. On receiving information of it, Gl St Clair with The Pensylvania division and General Smallwood with the Maryland division were put in motion by different routes to form a junction at the Scotch plains, and proceed to reinforce General Maxwell and act as circumstances should require—Intelligence of the sudden retreat of the enemy occasioned their recall before they had advanced far. The inclosed copy of a letter from General Maxwell will furnish all the particulars I have received of this fruitless incursion.
Through hurry of business in Philadelphia and since my arrival here, the papers relating to the inquiry into the conduct of the late Quarter Master General have till now escaped a particular consideration—There is a difficulty [that] occurs in executing the direction of Congress for bringing the affair to a military decision which requires to be explained—It is a received opinion that Major General Mifflin has resigned his commission in the army. If this be true, as he is no longer an officer, I should not conceive that he can be amenable to a military tribunal—I request to be favoured with information on this head. With very great respect & esteem—I have the honor to be Yr Excellency’s Most Obedt Servant.
